DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an interview with Christopher Fey on 2/10/2021.
The application has been amended as follows: 
Abstract, delete second paragraph. 
Response to Amendment
Applicant’s amendment filed 02/09/2021 has been entered. Amendments to the claims have overcome all 112(b) rejections. Examiner’s amendment above overcomes all objections.
Drawings
The drawings submitted on 10/25/2019 are approved. 
Allowable Subject Matter
Claims 1-8 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The invention of Claim 1-8 is directed to a BMW-type high frequency dielectric ceramic material, among other limitations, being configured of a (Ba1-a-bMaaMbb)(Mg0.5-cMccW0.5)O3 composition, wherein Ma and Mb respectively represent an alkali metal and an alkaline earth metal, wherein Mc represents a metal of a +3 oxidation state, wherein each of a and c is within a range of 0.01 to 0.1, and wherein b is within a range of 0.09 to 0.25. 
The closest prior art is considered to be Bai (“Low-temperature sintering and microwave dielectric properties of LiF-doped Ba(Mg1/2W1/2)O3-TiO2 ceramics”, hereinafter referred to as Bai). 
Regarding Claim 1, Bai discloses Ba(Mg1/2W1/2)O3 (BMW)-x wt% LiF (x = 2.0, 4.0, 6.0, 8.0) ceramics prepared by a conventional solid-state route (see Abstract). With an amount of LiF addition, the sintering temperature of the ceramics was reduced to below 960 °C from 1550 °C without degradation of microwave dielectric properties, due to the enhancement of the apparent density at low temperature by liquid phase sintering (Abstract). Bai teaches that the addition of 4 wt.% of LiF to BMW ceramics exhibited good dielectric properties of εr = tf = -29 ppm/°C (see page 150, third paragraph, teaching the inclusion of an alkali metal within a BMW-type ceramic).
Bai does not disclose a BMW-type high frequency dielectric ceramic material being configured of a (Ba1-a-bMaaMbb)(Mg0.5-cMccW0.5)O3 composition, wherein Ma and Mb respectively represent an alkali metal and an alkaline earth metal, wherein Mc represents a metal of a +3 oxidation state, wherein each of a and c is within a range of 0.01 to 0.1, and wherein b is within a range of 0.09 to 0.25 as is instantly claimed. There is no reason given by Bai to suggest the inclusion of a metal with a +3 oxidation state or an alkaline earth metal within the BMW-type ceramic material. Additionally, there is no reason given by Bai to suggest inclusion of Li in a molar amount between a molar range of 0.01-0.1 within the formula of the BMW-type ceramic material. 
US20030104922 to Sue (hereinafter referred to as Sue) discloses a solid solution of which the dominant crystal phase is a perovskite crystal, and the perovskite crystal comprises a complex oxide of at least Ba, Sr, Mg, W and RE (RE represents rare earth element) ([0010]). The material contains at least Ba, Sr, Mg, W and a rare earth element as metal elements, and when oxides of the metal elements are represented by aBaO.bSrO.cMgO.dWO 3.eRE2Ox (3≦x≦4, RE represents a rare earth element)) in a molar ratio of the metal oxides, the factors a, b, c, d and e satisfy the following relationships: 0.35≦a≦0.55, 0.01≦b≦0.25, ≦c≦0.30, 0.15≦d≦0.35, 0.01≦e≦0.20, and a+b+c+d+e=1 (See [0012]-[0018] teaching the inclusion of an alkaline earth metal within the BMW-type ceramic within a range that overlaps with the claimed molar range). Sue further discloses that the RE of the dielectric ceramic material of the present invention is preferably Yb (see [0019], teaching the inclusion of a metal with an oxidation state of +3 within a range that overlaps with the claimed range). Examiner notes that Ytterbium may exist in the +3 oxidation state. 
Sue does not disclose a BMW-type high frequency dielectric ceramic material being configured of a (Ba1-a-bMaaMbb)(Mg0.5-cMccW0.5)O3 composition, wherein Ma and Mb respectively represent an alkali metal and an alkaline earth metal, wherein Mc represents a metal of a +3 oxidation state, wherein each of a and c is within a range of 0.01 to 0.1, and wherein b is within a range of 0.09 to 0.25 as is instantly claimed. There is no reason given by Sue to suggest the inclusion of an alkali metal the BMW-type ceramic material. 
Based on the above findings, Claims 1 is therefore allowable. Claims 2-8 are allowed due to their dependence on Claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/C.K.M./Examiner, Art Unit 1731